Mr. Justice Negrón Fernández,
concurring.
I agree with the result. However, I do not think that this decision is in harmony with the decision in Guadalupe v. District Court, 65 P.R.R. 275, nor with the series of decisions in which in one way or another we have reached the conclusion that the phrase “assisted by her husband” is not decisive in an action to recover damages for injuries suffered by the wife, since, as we said in the cited case “It may be a suit brought by the husband for the community partnership. Or it may be a suit by the wife making a claim for herself. The crucial feature of the case is the allegations in the body of, the complaint. If the claim is for damages to the community partnership, the appearance of the wife is surplusage ; if the claim is for the wife alone, the phrase ‘assisted by her husband’ is surplusage.”
The very case of Guadalupe involved an original complaint and after examining the allegations therein we decided that the wife was making a claim, for herself. Consequently, *61the references made to the husband were rejected as sur-plusage.
In Segarra v. Vivaldi, 59 P.R.R. 797, we held that the action was brought not for the exclusive benefit of the wife, but for that of the conjugal partnership. We reached that result because the body of the complaint in that case contained an allegation that the 'plaintiffs suffered damages and since the action had been brought by the wife assisted by her husband, the latter was a party to the action, the appearance of the wife being,- hence, surplusage, subsisting the appearance of the husband to whom corresponded the bringing of the action as the administrator of the conjugal partnership. In the case of Guadalupe we accepted and followed the theory of the Segarra case, but we arrived at a different result; inasmuch as the substantial allegations did not give a basis to conclude, as in the Segarra case, that it was an action on behalf of the conjugal partnership. In both cases we first’ examined the allegations to determine in whose favor the action was brought and, consequently, the weight that should be given to the phrase “assisted by her husband.” We can say as much of Serra v. Transportation Authority, 68 P.R.R. 581.
The allegations of the complaint in the case at bar do not aid us in reaching the conclusion, under our decisions, that in the original complaint an action was being exercised for the benefit of the conjugal partnership and consequently to conclude also that , the appearance of the wife is surplusage and that it is the husband who brings the action in the name of the conjugal partnership. Under our previous decisions we would have to hold that the allegations in this case cannot be considered as a claim for the benefit of the conjugal partnership. Therefore, in order to arrive at the conclusion reached here, I think that we should clearly say that in the case of an action for damages suffered by a married woman —an action that should be brought by the husband as the administrator of the conjugal partnership — the appearance *62of the wife “assisted by her husband,” and naming him is sufficient and decisive regardless of the context of the allegations, as the husband has entered an appearance in the only capacity in which his appearance is necessary, that is, as administrator of the conjugal partnership, for the purpose of bringing an action that in law corresponds to said partnership.
I think that the lower court interpreted and applied our previous decisions correctly and that in this case we are, without expressly saying so, adopting a new rule with regard to this kind of actions.